Case 2:20-cv-05916-DSF-PLA Document 17 Filed 11/04/20 Page 1 of 1 Page ID #:359




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA              CASE NO.
                                        2:20−cv−05916−DSF−PLA
               Plaintiff(s),
        v.                               Order to Show Cause re
  ONE PAINTING ENTITLED                  Dismissal for Lack of
  COLORED CAMPBELLS SOUP                 Prosecution
  CAN EMERALD GREEN, 1965 BY
  ANDY WARHOL , et al.
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
       In this case, One Painting Entitled Colored Campbells Soup Can Emerald
     Green, 1965 by Andy Warhol and One Painting Entitled Vetheuil au Soleil by
     Claude Monet failed to plead or otherwise defend within the relevant time.
     The Court orders plaintiff to show cause in writing on or before November
     18, 2020 why the claims against the non-appearing defendant(s) should not
     be dismissed for lack of prosecution. Failure to respond to this Order may
     result in sanctions, including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: November 4, 2020                     /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
